18-713
     Pakhrin v. Barr
                                                                                   BIA
                                                                             Poczter, IJ
                                                                          A206 059 769
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 4th day of May, two thousand twenty.
 5
 6   PRESENT:
 7            ROBERT D. SACK,
 8            DEBRA ANN LIVINGSTON,
 9            JOSEPH F. BIANCO,
10                 Circuit Judges.
11   _____________________________________
12
13   JETHI MAYA PAKHRIN, AKA TIL
14   KUMARI JOSHI,
15            Petitioner,
16
17                     v.                                        18-713
18                                                               NAC
19   WILLIAM P. BARR, UNITED STATES
20   ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                   Khagendra Gharti-Chhetry, New
25                                     York, NY.
26
27   FOR RESPONDENT:                   Joseph F. Hunt, Assistant
28                                     Attorney General; Mary Jane
29                                     Candaux, Assistant Director;
30                                     Michael C. Heyse, Trial Attorney,
31                                     Office of Immigration Litigation,
32                                     United States Department of
33                                     Justice, Washington, DC.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Jethi Maya Pakhrin, a native and citizen of

 6   Nepal, seeks review of a February 22, 2018, decision of the

 7   BIA affirming a June 16, 2017, decision of an Immigration

8    Judge (“IJ”) denying her application for asylum, withholding

9    of removal, and relief under the Convention Against Torture

10   (“CAT”).   In re Jethi Maya Pakhrin, No. A206 059 769 (B.I.A.

11   Feb. 22, 2018), aff’g No. A206 059 769 (Immig. Ct. N.Y. City

12   June 16, 2017).   We assume the parties’ familiarity with the

13   underlying facts and procedural history.

14       Under the circumstances, we have reviewed the IJ’s and

15   BIA’s decisions without considering the IJ’s denial of asylum

16   as untimely because the BIA declined to rely on that finding

17   in dismissing Pakhrin's appeal.    See Xue Hong Yang v. U.S.

18   Dep’t of Justice, 426 F.3d 520, 522 (2d Cir. 2005).      The

19   applicable standards of review are well established.      See

20   8 U.S.C. § 1252(b)(4)(B); Hong Fei Gao v. Sessions, 891 F.3d
21   67, 76 (2d Cir. 2018).

22       “Considering the totality of the circumstances, and all

23   relevant factors, a trier of fact may base a credibility

                                   2
 1   determination           on   .   .    .    the      consistency       between     the

 2   applicant’s or witness’s written and oral statements . . . ,

 3   the   internal          consistency        of     each    such    statement,      the

 4   consistency        of     such   statements         with      other   evidence     of

 5   record . . . without regard to whether an inconsistency,

 6   inaccuracy, or falsehood goes to the heart of the applicant’s

 7   claim,       or     any      other        relevant        factor.”          8 U.S.C.

 8   § 1158(b)(1)(B)(iii); Xiu Xia Lin v. Mukasey, 534 F.3d 162,

 9   163-64 (2d Cir. 2008).               Substantial evidence supports the

10   agency’s determination that Pakhrin was not credible as to

11   her claim that Maoists attacked her in Nepal in 2005 and

12   attacked her son in 2013 because of her refusal to support

13   their cause and her membership in the National Democratic

14   Party.

15         The agency reasonably relied on the fact that Pakhrin’s

16   statements regarding whether she received stitches after

17   being attacked were inconsistent and continuously changing,

18   and   that    her       evidence     regarding          her   activities    for   the

19   National Democratic Party was internally inconsistent.                            See

20   8 U.S.C.      § 1158(b)(1)(B)(iii).                     She    did    not    provide

21   compelling        explanations       for        these    inconsistencies.         See

22   Majidi v. Gonzales, 430 F.3d 77, 80 (2d Cir. 2005) (“A

23   petitioner must do more than offer a plausible explanation

                                                 3
 1   for his inconsistent statements to secure relief; he must

 2   demonstrate that a reasonable fact-finder would be compelled

 3   to   credit     his       testimony.”        (internal        quotation       marks

 4   omitted)).

 5        Having     questioned       Pakhrin’s              credibility,     it     was

 6   reasonable for the agency further to rely on her failure to

 7   rehabilitate       her    testimony         with    reliable     corroborating

 8   evidence.     “An applicant’s failure to corroborate his or her

 9   testimony may bear on credibility, because the absence of

10   corroboration      in     general   makes          an    applicant     unable   to

11   rehabilitate testimony that has already been called into

12   question.”    Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir.

13   2007).   The agency did not err in declining to credit unsworn

14   letters purportedly written by Pakhrin’s sons because Pakhrin

15   failed to provide evidence that she was related to the authors

16   and, if related, they were interested witnesses who were not

17   subject to cross-examination.               See Y.C. v. Holder, 741 F.3d
18   324, 332 (2d Cir. 2013) (“We generally defer to the agency’s

19   evaluation    of    the    weight   to       be    afforded    an    applicant’s

20   documentary evidence.”); see also In re H-L-H- & Z-Y-Z-, 25

21   I. & N. Dec. 209, 215 (B.I.A. 2010) (finding that letters

22   from alien’s friends and family were insufficient to provide

23   substantial support for alien’s claims because they were from

                                             4
 1   interested      witnesses    not    subject          to   cross-examination),

 2   overruled on other grounds by Hui Lin Huang v. Holder, 677

 3 F.3d 130, 133–38 (2d Cir. 2012).                We further find no error

 4   in   the    agency   declining     to       credit    a   threatening   letter

 5   purportedly from Maoists that does not mention Pakhrin by

 6   name or a handwritten, partially illegible hospital discharge

 7   slip.      See Y.C., 741 F.3d at 332.

 8        Given Pakhrin’s inconsistent evidence and insufficient

 9   corroboration, the agency’s adverse credibility determination

10   is   supported       by   substantial         evidence.        See   8 U.S.C.

11   § 1158(b)(1)(B)(iii).        That determination was dispositive of

12   asylum, withholding of removal, and CAT relief because all

13   three claims were based on the same factual predicate.                     See

14   Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

15        For the foregoing reasons, the petition for review is

16   DENIED.      As we have completed our review, any stay of removal

17   that the Court previously granted in this petition is VACATED,

18   and any pending motion for a stay of removal in this petition

19   is DISMISSED as moot.        Any pending request for oral argument

20   in this petition is DENIED in accordance with Federal Rule of

21




                                             5
1   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

2   34.1(b).


3                              FOR THE COURT:
4                              Catherine O’Hagan Wolfe
5                              Clerk of Court




                                 6